DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   100 EMERALD BEACH WAY LC,
                           Appellant,

                                    v.

JOHN THORNTON, MARGARET THORNTON, and SMM REALTY, LLC,
                      Appellees.

                              No. 4D21-2038

                              [June 30, 2022]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gerald Joseph Curley, Judge; L.T.
Case No. 502017CA008154XXXMB.

  Kristen M. Fiore of Akerman LLP, Tallahassee, and David P. Ackerman
and E. Raul Novoa, Jr. of Akerman LLP, West Palm Beach, for appellant.

   Eric D. Isicoff, Teresa Ragatz and Christopher M. Yannuzzi of Isicoff
Ragatz, Miami, and J. Chris Bristow of Critton Luttier Coleman, LLP, West
Palm Beach, for appellees Thornton.

PER CURIAM.

   Affirmed.

WARNER, MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.